DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that independent claim 12 does not include the expansion process step, which was the basis for the restriction requirement.  This argument was found persuasive and the restriction requirement has been withdrawn.  Claims 12-20 are hereby rejoined and are fully examined for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellington et al. 2004/0104575.



a first expandable tubular member 112 (see fig. 3) comprising a first screw threadform 120 defined by a first plurality of crests, a first plurality of roots, and a first plurality of flanks, wherein each flank separates each crest from each root, and wherein the first plurality of crests and roots are substantially axial to the first expandable tubular member and the first plurality of flanks are substantially radial to the first expandable tubular member; and
a second expandable tubular member 114 comprising a second screw threadform 122 defined by a second plurality of crests, a second plurality of roots, and a second plurality of flanks, wherein each flank separates each crest from each root, and wherein the second plurality of crests and roots are substantially axial to the second expandable tubular member and the second plurality of flanks are substantially radial to the second expandable tubular member;
wherein the first expandable tubular member and the second expandable tubular member are configured to connect when the first threadform engages with the second threadform in a first position (see fig. 3); and wherein clearances 132 are formed between the first plurality of flanks and the second plurality of flanks after the first and second expandable tubular members connect in the first position.
In regard to claims 2 and 18, wherein a first plurality of flanks comprises a first plurality of stab flanks, wherein the second plurality of flanks comprises a second plurality of stab flanks, and wherein the clearances that are formed between the first plurality of flanks and the second plurality of flanks when the first and second expandable tubular members connect comprise clearances between the first and second plurality of stab flanks (gaps 132 are located at both the stab flanks and load flanks of the thread form, see paragraph 56).

In regard to claims 5 and 13, wherein the first expandable tubular member and the second expandable tubular member are configured to radially expand in a second position; and wherein the clearances are axially narrower in the second position than in the first position (see paragraph 59 where it states that gaps 132 are closed and adjacent flanks 124 are brought into contact when the coupling is expanded).
In regard to claims 6 and 14, wherein the clearances are axially closed in the second position (see paragraph 59 where it states that gaps 132 are closed and adjacent flanks 124 are brought into contact when the coupling is expanded).
In regard to claims 7, wherein second clearances are formed between the first plurality of roots and the second plurality of crests after the first and second expandable tubular members connect (see paragraph 59 where it states a rotary expansion tool is passed through the string expanding the male member and radially outward and that gaps 132 are closed and adjacent flanks 124 are brought into contact when the coupling is expanded).
In regard to claims 8 and 16, wherein the first expandable tubular member and the second expandable tubular member are configured to radially expand in a second position; and wherein the second clearances are radially narrower in the second position than in the first position (see paragraph 59 where it states a rotary expansion tool is passed through the string expanding the 
In regard to claims 9 and 17, wherein the second clearances are radially closed in the second position (see paragraph 59 where it states a rotary expansion tool is passed through the string expanding the male member and radially outward and that gaps 132 are closed and adjacent flanks 124 are brought into contact when the coupling is expanded).
In regard to claims 10, wherein second clearances are formed between the second plurality of roots and the first plurality of crests after the first and second expandable tubular members connect (see paragraph 59 where it states a rotary expansion tool is passed through the string expanding the male member and radially outward and that gaps 132 are closed and adjacent flanks 124 are brought into contact when the coupling is expanded).
In regard to claims 11, wherein the first screw threadform of the first expandable tubular member comprises a square threadform, and wherein the second screw threadform of the second expandable tubular member comprises a square threadform (see fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simpson, Evans, Macaulay, Reavis, Ellington ‘839, Hovem et al., Sivley and Holland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679